BROOKE, J.
(after stating the facts). The single question before us raised by the assignments of error seems to be as to the sufficiency of plaintiff’s prima facie case. It is the contention of the defendant’s counsel that the plaintiff failed to make out his case by either proper or sufficient evidence. To this we' cannot agree. Taking into consideration plaintiff’s testimony that the defendant admitted the account in the justice’s court; that, although monthly statements had been sent to the defendant for several months, no attention had been paid to them by the defendant; the fact that in the telephone conversation in referring to the account the defendant said, *T only wished I owed yoü twice as much”; and the testimony of the plaintiff that the goods were actually delivered, we are of the opinion that a prima facie case was made. See 31 *355Cyc. p. 1172; Rossman v. Bock, 97 Mich. 430 (56 N. W. 777); Pabst Brewing Co. v. Lueders, 107 Mich. 41 (64 N. W. 872).
The judgment is affirmed.
Stone, C. J., and Kuhn, Ostrander, Bird, Moore, Steere, and Person, JJ., concurred.